Citation Nr: 1645845	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  06-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to an initial, compensable rating for impingement syndrome of the left shoulder, prior to November 12, 2005.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2003 to March 2004; he also had prior, verified periods of active duty for training (ACDUTRA) from June 1992 to August 1992, and from June 1993 to August 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision in which the RO granted the Veteran's claim for service connection for impingement syndrome of the left shoulder and awarded a zero percent (noncompensable) rating, effective March 9, 2004, and denied his claims for service connection for flat feet, residuals of left knee surgery, and residuals of right knee surgery.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006. 

Parenthetically, the Board notes that, in August 2013, the RO granted service connection for pes planus, left knee strain, and right knee osteoarthritis and instability, which are considered a full grant of the benefits sought with respect to those disabilities.  As such, those issues are no longer on appeal.

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2008, the Board remanded the increased rating claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  After accomplishing further action, the RO granted a higher rating of 20 percent for the Veteran's left shoulder disability, effective April 1, 2010.  However, since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remained in appellate status (as reflected in a May 2010 supplemental SOC (SSOC)).  See AB v. Brown, 6 Vet. App. 35 (1993).

In an April 2011 decision, the Board determined that the Veteran met the criteria for a 20 percent rating for impingement syndrome of the left shoulder from November 12, 2005, but denied a compensable rating prior to that date and a rating in excess of 20 percent from that date.  

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a joint motion for remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied a compensable rating for impingement syndrome of the left shoulder prior to November 12, 2005, and a rating for the left shoulder disability in excess of 20 percent from that date, and remanding those matters to the Board for further proceedings consistent with the joint motion. 

In July 2012, the Board remanded the increased rating claims to the RO, via the AMC, for action consistent with the Court Order and joint motion for remand.  After accomplishing the requested actions, the AMC continued to deny each claim for a higher rating, and returned those matters to the Board for further appellate consideration.

In April 2013, the Board denied entitlement to an initial, compensable rating for impingement syndrome of the left shoulder prior to November 12, 2005, as well as entitlement to a rating in excess of 20 percent from that date.  In that decision, the Board also referred entitlement to a temporary total rating based upon convalescence to the RO via the AMC for appropriate development and consideration.  

However, the Veteran appealed the Board's April 2013 decision to the Court.  In August 2014, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the portion of the decision in which the Board denied the increased rating claims and declined jurisdiction over the issue of entitlement to a temporary total rating based on convalescence under 38 C.F.R. § 4.30, and remanding these matters to the Board for further proceedings consistent with the joint motion. 

In November 2014, the Board denied an initial, compensable rating for impingement syndrome of the left shoulder prior to November 12, 2005, but remanded the matter of a rating for that disability in excess of 20 percent from November 12, 2005, as well as the claim for a temporary total rating based on convalescence under 38 C.F.R. § 4.30, to the agency of original jurisdiction (AOJ) for action consistent with the Court Order and joint motion for remand.  The Veteran appealed the Board's November 2014 denial of an initial, compensable rating for the service-connected left shoulder disability prior to November 12, 2005 to the Court.

After accomplishing further action, the AOJ continued to deny a rating in excess of 20 percent from November 12, 2005 (as reflected in a May 2015 SSOC).  However, in a May 2015 rating decision, the RO awarded a temporary total rating for the left shoulder disability, from October 31, 2008 through January 31, 2009, based on surgical or other treatment necessitating convalescence.  A 20 percent rating was continued for the left shoulder from February 1, 2009.  As a result of the AOJ's action, the matter of entitlement to a temporary total rating based on convalescence was no longer in appellate status.

In December 2015, the Board denied a rating in excess of 20 percent for impingement syndrome of the left shoulder from November 12, 2005 through October 30, 2009, and from February 1, 2009.

In a May 2016 Memorandum Decision, the Court vacated that portion of the  November 2014 decision in which the Board denied an initial, compensable rating for impingement syndrome of the left shoulder prior to November 12, 2005, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As the Veteran is right-handed, his service-connected left shoulder disability involves his minor extremity.  

3.  Prior to November 12, 2005, the Veteran's impingement syndrome of the left shoulder was manifested by complaints of pain, tenderness, and objective evidence of limitation of flexion to no less than 180 degrees and abduction to no less than 160 degrees.  

4.  There is competent and credible evidence of actual left shoulder pain during the time period in question. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating for impingement syndrome of the left shoulder, from March 9, 2004, through November 11, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

A March 2004 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini).  

After the RO's award of service connection for impingement syndrome of the left shoulder and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a February 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the February 2008 letter, and opportunity for the Veteran to respond, the May 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations conducted in April 2004, November 2005, April 2010, and October 2012.  The evidentiary record also includes VA treatment records dated from 2006 to 2013 and service treatment records, which have been considered by the Board.  Also of record and considered in connection with the appeal are the August 2007 hearing transcript and the various written statements provided by the Veteran and his representative on his behalf.  Given the foregoing, the Board finds that no additional RO action to further develop the record in connection with the increased rating claim decided herein, prior to appellate consideration, is required.

As for the August 2007 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

During the August 2007 hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the matter herein decided.  At that time, the undersigned Veterans Law Judge identified the issues on appeal, to include the matter herein decided; with respect to this issue, information was solicited regarding the nature and severity of the Veteran's left shoulder disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought in subsequent remand.

The Board also finds that that there has been substantial compliance with the Board's prior remand directives relative to this claim.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to the matter currently before the Board, the Board most recently (in November 2014) directed that the AOJ obtain any outstanding treatment records identified by the Veteran.  In February 2015, the AOJ requested that the Veteran identify any outstanding treatment records; however, no such records were identified or submitted by the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the questions for consideration involve entitlement to an initial and subsequently-assigned rating, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 

Historically, by rating decision of May 2004, the RO granted service connection for left shoulder impingement syndrome, and assigned an initial, zero percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 5201, effective March 9, 2004.  In a May 2010 rating decision, the RO assigned a 20 percent rating, effective April 1, 2010.  In a May 2011 rating decision, the Veteran's 20 percent rating was made effective from November 12, 2005.  

As discussed in the introduction, above, currently, the Board is limiting its consideration to the evaluation of the Veteran's left shoulder disability prior to November 12, 2005, to include whether any staged rating for this period is warranted.  

At the outset, the Board notes that the evidence establishes that the Veteran is right-hand dominant; thus, his service-connected left shoulder disability involves his minor extremity.  

With respect to the minor extremity, DC 5201 provides a minimum 20 percent rating for limitation of the arm at shoulder level or midway between side and shoulder level.  A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a, DC 5201.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Subsequent to the Board's November 2014 decision, the Court, in Petitti v. McDonald, 27 Vet. App. 415 (2015) rejected VA's argument that 38 C.F.R. § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under 38 C.F.R. § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," and it explained that 38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that 38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  

Evidence pertinent to the matter of entitlement to a compensable rating prior to November 12, 2005 includes an April 2004 VA examination report and statements submitted by the Veteran in support of his claim.  The Board has also considered pertinent service treatment records, identified by the Court in its May 2016 decision, that fall outside of the period on appeal.  In this regard, the Board notes that the Court held in Moore v. Shinseki, 555 F. 3d 1369, 1373-74 (Fed. Cir. 2009) that VA erred for not obtaining hospitalization records before the appeal period (making review of the record impossible).  One basis of the Court's decision was that the Board had improperly discounted records of treatment for left shoulder problems in service that pre-date the current period on appeal.

A review of the record reveals that the Veteran's service-connected left shoulder disability has been manifested by complaints of left shoulder pain, weakness, and a feeling of instability.  Pertinent to the period prior to November 12, 2005, the Veteran has asserted that he did not have normal range of motion in his left arm and that he was unable to use the left arm at shoulder level or higher or raise it halfway between his side and shoulder level.  See April 2005 NOD.  

Service treatment records dated from April to October 2003 (including an October 2003 Medical Evaluation Board report) document reports of left shoulder pain which was 1-8/10 in severity and was treated with medication.  Examinations revealed objective evidence of shoulder pain, discomfort, and limitation of motion.  The report of the Medical Evaluation Board includes a diagnosis of left shoulder pain, impingement type, which was "refractory to a reasonable course of conservative treatment."  A reasonable course of conservative treatment was attempted, but the Veteran's shoulder problems "failed to get any better."

During the April 2004 VA examination, the Veteran reported that he experienced left shoulder pain on a daily basis and that he avoided using his left shoulder if at all possible.  On examination, the Veteran was able to demonstrate flexion to 180 degrees, abduction to 160 degrees, and internal and external rotation to 90 degrees.  The VA examiner did not note if there was any objective evidence of painful motion.  Nevertheless, there was no evidence of tenderness and x-rays were normal.  

At the outset, the Board notes that the Veteran has made conflicting assertions regarding the range of motion of his left shoulder.  Indeed, he has maintained that he is unable to lift his arm above shoulder level, but he has also stated that he is unable to raise his arm halfway between his side and shoulder level.  See April 2005 NOD.  

The Veteran, as a layperson, is competent to describe factual matters of which he or she has first-hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Veteran's report of being unable to use his arm at shoulder level or higher or raise it halfway between shoulder level is considered competent lay evidence, as is his report that he used his right arm to lift his left arm at the April 2004 VA examination.  

However, competency of evidence differs from weight and credibility, and the Board must analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this context, the Board has considered the Veteran's lay assertions in support of his claim; however, the Board finds that his assertions regarding being unable to raise his arm halfway between his side and shoulder is not consistent with other evidence of record.  Here, the  medical evidence of record is in distinct contrast to any report that the Veteran is unable to use his arm at shoulder level or higher or raise it halfway between shoulder level, as there simply is no objective evidence of such.  he Board also finds it noteworthy that no complaint of the Veteran being unable to lift his arm between his side and shoulder is documented in the 2004 examination report or any other medical evidence pertinent to the time period in question.   

The Board finds that the objective clinical findings are the most probative evidence with respect to the functional limitation of the Veteran's service-connected left shoulder disability during the period under consideration, as they were generated contemporaneously with treatment provided by medical professionals and includes consideration of the statements made by the Veteran, as well as the objective range of motion findings.  These findings do not support the Veteran's assertions, to include the Veteran's report that he used his right arm to raise his left arm during the April 2004 examination (see May 2006 VA Form 9), which clearly would have been noted by the examiner, if such was the case.    Thus, the Veteran's current, unsupported assertions as to the functional effects of his disability-advanced in support of the claim for increased monetary benefits-are not deemed persuasive.  Cf. White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment). .


Based on the foregoing, the Board finds the most persuasive evidence weighs against a finding that there was limitation of left shoulder motion to at least shoulder level (the requirement for a compensable rating based on limitation of arm motion under DC 5201) at any time prior to November 12, 2005 and the Veteran has not submitted or identified any outstanding, supporting medical evidence which shows the required extent of limitation of arm motion to warrant a compensable rating during the applicable time period.  

The Board has also considered whether a higher rating is warranted prior to November 12, 2005 based upon 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  The pertinent evidence of record does not reflect any complaints of flare-ups in the left shoulder and, while the Veteran reported having pain on a daily basis, there is no lay or medical evidence of record that shows his pain has been so disabling to result in limitation of the arm at shoulder level or below, limitation of arm motion at 25 degrees from side, or any other functional impairment that would warrant a compensable rating under DC 5201.  

Also, with respect to painful motion, as contemplated by 38 C.F.R. § 4.59. Burton and Petitti, supra, the Board also notes there is no objective evidence of painful motion in the left shoulder during the time period in question.  While the Veteran was still in service, he was examined during the October 2003 medical evaluation board and reported having pain in his shoulder, particularly with overhead lifting-style activities.  Objective examination revealed pain during drop arm test and during resisted internal and external rotation.  There was also evidence of pain with abduction of the left shoulder at the October 2003 separation examination.  However, there is no objective evidence of painful left shoulder motion from March 9, 2004, the day after the Veteran was discharged from service and the effective date of the award of service connection, to November 12, 2005.  Indeed, there were no complaints or findings of painful motion at the April 2004 VA examination and the Veteran has not submitted any lay statements which reflect that, despite his complaints of painful motion during service, he experienced pain while demonstrating movement in his arm at any time pertinent to the period in question.  

As explained above and as noted in the Court's May 2016 Memorandum Decision, however, 38 C.F.R. § 4.59 does not require objective evidence of painful joint motion to warrant a minimum, compensable rating for a painful joint.  Rather, credible evidence of actual joint pain is sufficient, even in the absence of painful motion.  See Petitti, 27 Vet. App. at 415.  In the present case, there is evidence of actual left shoulder pain during the applicable claim period.  There is both subjective and objective evidence of shoulder pain in the Veteran's service treatment records and the October 2003 Medical Evaluation Board report  reflects that the shoulder pain was refractory to treatment.  This shoulder pain continued following service and the Veteran reported during the April 2004 VA examination that he had experienced left shoulder pain for one year, that the pain occurred on a daily basis, and that it was treated with medication (ibuprofen).  

The Veteran is competent to report left shoulder pain and there is no evidence to explicitly contradict his reports.  Hence, the Board finds that the Veteran's reports of left shoulder pain prior to November 12, 2005 are deemed  credible. Accordingly, in light of the evidence of actual left shoulder pain and the Court's holding in Petitti, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the minimum, compensable rating under the limitation of motion code pertaining to the affected left shoulder joint (i.e., 20 percent) is warranted for impingement syndrome of the left shoulder for the entire period prior to November 12, 2005.  See Petitti, 27 Vet. App. at 424-30; Burton, 25 Vet. App. at 3-5;  

However, a rating in excess of 20 percent for the service-connected left shoulder disability is not warranted at any time prior to November 12, 2005.  As explained above, the most persuasive evidence weighs against a finding that there was limitation of left shoulder motion to 25 degrees from the side (the requirement for the next higher percent rating for the minor extremity (i.e., 30 percent) under DC 5201) at any time during this period and the Veteran has not submitted or identified any outstanding, supporting medical evidence which shows the required extent of limitation of arm motion to warrant a rating in excess of 20 percent under DC 5201 during the applicable time period.  

The Board has also considered the applicability of other diagnostic codes for rating the left shoulder disability but finds that no other diagnostic code provides a basis for a higher rating at any point prior to November 12, 2005, as ankylosis, and impairment of the humerus, clavicle or scapula is not shown prior to that date.  See 38 C.F.R. § 4.71a.  The disability also was not shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule. 

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the remaining period under consideration has the Veteran's service-connected left shoulder disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

Here, the Board finds that the schedular criteria is adequate to rate the Veteran's service-connected left shoulder disability, as the rating schedule fully contemplates the described symptomatology, including the Veteran's pain and limited motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's left shoulder disability is appropriately rated as a single disability .  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.  

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the an initial, 20 percent, but no higher rating, for impingement syndrome of the left shoulder, prior to November 12, 2005, is warranted.  While the Board has resolved all reasonable doubt in the Veteran's favor in awarding an initial 20 percent rating for the left shoulder disability, the Board also finds that the preponderance of the evidence is against the assignment of any higher rating for this disability at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



 ORDER

An initial 20 percent rating for impingement syndrome of the left shoulder, from March 9, 2004, through November 11, 2005, is granted, subject to the legal authority governing the payment of VA compensation.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


